Citation Nr: 1119006	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-07 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative spondylosis of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from January 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that decision, the RO awarded an increased rating to 40 percent (from 10 percent) for service-connected degenerative spondylosis of the lumbar spine.  The Veteran appealed for a higher rating.

By a December 2008 decision, the Board denied entitlement to an increased rating for degenerative spondylosis of the lumbar spine.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued a memorandum decision on the matter.  The Court determined that the Board provided adequate reasons and bases for its conclusion that the Veteran did not suffer from neurological residuals related to his lumbar spine disorder.  However, the Court determined that the Board erred by not considering whether the evidence reasonably raised a claim for TDIU.  Consequently, the Court set aside the Board's December 2008 decision and remanded for adjudication of the informal claim for TDIU.

Generally, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is service connected for:  prostate cancer, currently evaluated as totally (100 percent) disabling; depression, currently evaluated as 70 percent disabling; degenerative spondylosis of the lumbar spine, currently evaluated as 40 percent disabling; bilateral flat feet, currently evaluated as noncompensably (zero percent) disabling; and erectile dysfunction, currently evaluated as noncompensably disabling.

In the August 2010 memorandum decision, the Court noted that a veteran may raise an informal claim for TDIU when he makes a claim for the highest rating possible, submits evidence of a medical disability, and submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. § 3.155(a) (2010).

In addressing the issue of TDIU, the Court pointed to a letter from the Veteran's wife that was submitted in December 2007 requesting "assistance in obtaining an overdue expeditious review and decision on my husband's claim for 100% medical disability."  The letter also stated that the Veteran suffered for many years with a severe back ailment that made it difficult to enter and operate his work vehicle (he was a truck driver) and created a serious safety hazard on the highway.  She also noted that the treatment plan for the Veteran's cancer diagnosis forced him off the road and thus he was unemployed.  The Court indicated that the December 2007 letter appeared to be evidence of the Veteran's unemployability, although it was not clear if the Veteran's wife was attributing the Veteran's unemployability to his back claim, to a separate prostate cancer claim, or both.

Additionally, the Court referenced a December 2005 VA examination report wherein the examiner noted that the Veteran's lumbar spine disability "has had an [e]ffect on his occupation as a truck driver. . . . He states that he missed 30 days of work due to this condition."  In May 2005, the Veteran was seen by a VA urgent care physician and was given a "work excuse."  Lastly, at a hearing before the Board in October 2008, the Veteran testified that he was currently unemployed.

Given the language in the Court's August 2010 memorandum decision along with the identified evidence, the Board concludes that an informal claim for TDIU had been raised by the Veteran.  See Roberson, 251 F.3d at 1384; 38 C.F.R. § 3.155(a).  Moreover, in July 2010, while the case was before the Court, the Veteran filed a formal claim for TDIU when he submitted a "Veteran's Application for Increased Compensation Based on Unemployability."  At that time, the Veteran indicated that he last worked in November 2007 as a long-haul truck driver.  He also indicated that "all" of his service-connected disabilities prevented him from securing or following any substantially gainful occupation.

It appears that the agency of original jurisdiction (AOJ) has not yet had an opportunity to adjudicate the claim for TDIU, or at least there is no indication of such in the claims file presently before the Board.  Therefore, the Board finds that the matter should be remanded in order to have the AOJ adjudicate the claim in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Therefore, the Veteran should be sent a VCAA letter notifying him of the information and evidence necessary to substantiate his claim for TDIU.

On remand, the Veteran should be scheduled for a VA examination in order to obtain an opinion as to whether the combined effects of the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.  Significantly, if this is so, the prospective examiner should provide an opinion as to the onset of the "unemployability."

Moreover, if it is found that the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment, the examiner should provide another opinion as to whether the Veteran is "unemployable" as a result of any individual service-connected disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2010).  

The Board notes that the Veteran has been in receipt of SMC at the "housebound" rate since November 3, 2007.  However, by a September 2010 rating decision, the Veteran's service-connected prostate cancer was not evaluated as permanently and totally disabling.  Therefore, the TDIU issue is potentially not moot.  See Bradley, 22 Vet. App. at 280.

VA has been informed that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  In August 2010, the AOJ requested records from SSA.  No response has been associated with the claims file presently before the Board.  Available SSA records should be obtained on remand.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Columbia, South Carolina.  Updated treatment records should be obtained in light of the remand.

In view of the remand, additional development may also be warranted for the issue of entitlement to an increased rating for degenerative spondylosis of the lumbar spine, currently evaluated as 40 percent disabling.  Any additional development deemed necessary in connection with this issue should be undertaken on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim for TDIU.  The letter should also contain notice of the manner in which effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  If not already accomplished, request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

3.  Obtain the Veteran's more recent treatment records (since July 2010) from the Columbia VAMC and associate the records with the claims folder.

4.  Undertake any additional development deemed necessary in connection with the issue of entitlement to an increased rating for degenerative spondylosis of the lumbar spine, currently evaluated as 40 percent disabling.

5.  Schedule the Veteran for an examination with an appropriately designated physician in connection with the claim for TDIU.  The examiner should review the claims file and take a detailed history regarding the Veteran's employment, and education and vocational attainment.  After examining and interviewing the Veteran as necessary, the examiner is requested to provide a definite opinion on the following matters:

(1) Whether the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  (Service connection is in effect for prostate cancer, depression, degenerative spondylosis of the lumbar spine, bilateral flat feet, and erectile dysfunction.)

(2) If the answer to question 1 is "yes," comment on the onset of the "unemployability."

(3) If the answer to question 1 is "yes," also address whether the Veteran is "unemployable" as a result of any individual service-connected disability.

All opinions should be set forth in detail and explained in the context of the record.

6.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

7.  After undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to an increased rating for degenerative spondylosis of the lumbar spine, currently evaluated as 40 percent disabling.  Adjudicate the claim for TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

